                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


JEROME HUGHES,

        Plaintiff,

v.
                                                        CIVIL ACTION NO.
NATIONSTAR MORTGAGE LLC,                                 5:19-cv-00439-TES
DEUTSCHE BANK NATIONAL TRUST
COMPANY, and JOHN DOES,

        Defendants.


                                            ORDER



        Plaintiff Jerome Hughes filed suit against Defendants on November 4, 2019.

 [Doc. 1]. Rule 4 of the Federal Rules of Civil Procedure requires a plaintiff to serve each

 defendant with a copy of both the summons and the complaint unless a defendant

 waives service. See Fed. R. Civ. P. 4(c)(1), (d). Federal Rule of Civil Procedure 4(m)

 requires a plaintiff to serve those copies upon a defendant within 90 days after the filing

 of the complaint. Thus, Plaintiff’s deadline for serving Defendants with a copy of the

 summons and complaint passed on February 2, 2020. To date, there is no indication that

 service has been perfected in this case.

        On February 4, 2020, the Court ordered Plaintiff to show cause within 21 days

 why the case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m).

 [Doc. 6]. The Court warned Plaintiff that his failure to comply with the Court’s Order
would result in the dismissal of Plaintiff's action. [Id., p. 2]. The time for compliance

passed with no response from Plaintiff.

       Accordingly, because Plaintiff has failed to respond to the show cause order or

otherwise prosecute his case, the Court DISMISSES without prejudice the Plaintiff’s

case. See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802

(11th Cir. 2006) (per curiam) (first citing Fed. R. Civ. P. 41(b) and then citing Lopez v.

Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”).

       SO ORDERED, this 6th day of March, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT
